DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments 7/19/2021, see pages 6-8, with respect to the rejection(s) of claim(s) 21-40 under 35 U.S.C. 103 as being unpatentable U.S. Patent Publication No. 2014/0267716 to Child et al. ("Child") in view of U.S. Patent 9,299,350 Dumont et al  have been fully considered and are persuasive.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Child et al (US 2014/0267716) in view of Resudek et al (US 2019/0114060)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Child et al (US 2014/0267716) in view of Resudek et al (US 2019/0114060)
As to claim 21, Child et al teaches the method for automation and/or security systems, comprising: identifying a presence of a first person at a first location ( an object is determined to be near a particular location using the proximity sensor, the camera 322 may be similarly activated, paragraph [0048]) , capturing a first video related to the first person at the first location ( the security system 542 may include ACs such as cameras which obtain still or video images of a location, including a location at or near an entry to a building or other structure, paragraph [0065-0066], figure 5), determining an identity of the first person (processing the captured image to at least one of detect an identity of the person, detect a category of the person, or timestamp the image, paragraph [0007]]; determining a user preference associated with the identity of the first person ( he automation of application is based on user preference (a user of a remote device could potentially set or view communications, door cameras, 
While Child meets a number of the limitations of the claimed invention, as pointed out more fully above, Child fails to specifically teach initiating an adjustment of a display parameter of the first video based at least in part on the user preference, the identity of the first person, and the presence of the first person at the first location, wherein the adjustment of the display parameter  is indicated by the identity of the first person  and wherein the display parameter comprises a video capture parameter, a video recording parameter, or both.
Resudek teaches user interface customization application 130 includes data used determine an identity of a user, and in response to the identity, adjust an instance or display of a general UI so that it is customized to the user's identity. User interface customization application 130 therefore includes camera data 2000 captured during use of communication device 110 by a user, which corresponds to media data 2002 (e.g., an image/video) having a likeness, representation, or portrayal of the user. Media data 2002 may be captured in response to the user attempted to use communication device 110, coming into possession of communication device 110, and/or detected in media data 2002. Facial recognition data 2004 may be extracted from media data 2002 using a facial recognition process A 2006, where identifying points, nodes, or features are extracted as facial parameters 2008, and compared to reference data, such as known users facial data 2010. Using the comparison, a most likely or highest rated comparison may be determined as user identity A 2012, which may also be confirmed by the user or another user/device/server using media data 2002 and/or confirmation requests ( paragraph [0063], [0068-0069]).Note that Resudek teaches After determination of the customized UI based on the UI display parameters, the computing device may also transmit the image data captured of the user using the device to another device or server, or may store the data locally for later use and presentation. The image data may be transmitted and/or stored to provide other users, such as the administrator or owner user of the device, with the image data to confirm an identity of the user using the device and check for fraudulent usage. The device may also record data of actions taken or requested 
    It would have been obvious to one of ordinary skill in the art to control the parameter related to the user as taught by Resudek in order to utilizing facial recognition of a user in an image to secure user interface elements and/or configure a display instance of a user interface based on an identity of the user.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 22, Child teaches the method of claim 21. wherein determining the identity of the first person comprises: receiving data associated with the first person: and comparing the data to one or more user profiles wherein determining the identity of the first person is based at least in part on the comparison (comparing biometric data for facial recognition, (facial recognition paragraph [0089]], [0115]).  
As to claim 23, Child teaches the method of claim 22, wherein the data associated with the first person comprises a voice print, facial recognition information, one or more physical features, biometric information, or any combination thereof (facial recognition paragraph [0111] and  voice print  (paragraph [0049]).   
As to claim 24, Child teaches the method of claim 22, wherein the data associated with the first person comprises information of a card associated with the first person, a personal identification number, information indicating that a device of the first person is detected at the first location, or any combination thereof (paragraph [0098], [0102]; see also Resudek paragraph [0068-0069])
As to claim 25, Resudek teaches the method of claim 21, wherein the adjustment of the display parameter  is initiated in accordance with one or more parameters of the user preference(paragraph [0063],[0068-0069])).  
As to claim 26, Child et al. teaches the method of claim 21, further comprising: Application No. 16/564,591-3- Docket No. VIV186CIPC1 (83199.0852) Customer No. 120045tracking a movement of the first person from the first location to a second location ( paragraph [0053], wherein initiating the adjustment of the display parameter of the first video is based at least in part on tracking the movement ( paragraph [0071],[0084] note that Dumont teaches the device 102 may analyze the video data and compare lip and mouth movements of the user to determine that the audio data received by a device's microphone is actually coming from the device's user 104 rather than someone also near the microphone; and/or the device 102 may compare the usage/touch characteristics with a stored user usage/touch profile of the user 104 to determine that the user 104 is the using the device 102. Other information, such as data from an inertial device, locator device, touchscreen, etc. may also be used to confirm the identity of the user (column 2 lines 60-65)  

As to claim 28, Child et al. teaches the method of claim 26, wherein the first location is within a different room as the second location (paragraph [0045], [0048]).  
As to claim 29, Child et teaches the method of claim 26, further comprising displaying a second video at the second location based at least in part on tracking the movement of the first person from the first location to the second location (paragraph [0043]).  
As to claim 30, Child teaches the method of claim 21, wherein identifying the presence of the first person further comprises identifying the first person is located within an indoor room (figure 7 and figure 9 and paragraph [0054])).     
As to claim 31, Child teaches the method of claim 21, wherein adjusting the display of the first video further comprises adjusting the display parameter of the first video during a video call (paragraph[0029], [0067-0068]).  
As to claim 32, Child teaches the method of claim 21, wherein adjusting the display parameter of the first video further comprises adjusting a digital zoom level of the first video such that an image of the first person comprises a pre-determined percentage of an area of the display (paragraph [0096]).  
As to claim 33, Child teaches the method of claim 32, wherein adjusting the digital zoom level further comprises scaling the image of the first person using an interpolation algorithm (paragraph [0096-0098]).  
As to claim 34, Child teaches the method of claim 21, wherein adjusting the display of the first video further comprises receiving data indicating a quality of the first video; and wherein initiating the adjustment of the display further comprises adjusting the quality of the first video (paragraph [0047-0048], [0057] and [0071]).  
As to claim 35, Child teaches the method of claim 21, further comprising: comparing a first portion of the first video and a second portion of the first video;Application No. 16/564,591-4- Docket No. VIV186CIPC1 (83199.0852) Customer No. 120045 determining that a section of the first video is backlit based at least in part on the comparing; wherein initiating the adjustment comprises adjusting a focus on the first person based at least in part on the determining the section of the first video is backlit (paragraph [0033],[0051],[0057]).  
As to claim 36,Child et al teaches the method of claim 21,: wherein capturing the first video related to the first person comprises: capturing the first video upon determining the first person is creating an audible noise; and identifying a second presence of a second person at a second location ( paragraph [0098-0099]). Note that Child 
As to claim 37, Child teaches the method of claim 36, further comprising: determining the first person and/or the second person is creating the audible noise; and adjusting the display parameter of the first video to include the first person and the second person (paragraph [0049], [0096-0099]; Child teaches recognizing different people). 
As to claim 38, Child teaches the method of claim 36, further comprising: determining that the second person is creating the audible noise; and adjusting the display parameter of the first video to include an image of the second person (paragraph [0049], [0096-0099]; Child teaches recognizing different people).  
The limitation of claims 39-40 has been addressed above. 
				Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
		 
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664